                                                                                  Case 2:21-ap-01039-BR        Doc 31 Filed 05/13/21 Entered 05/13/21 15:05:14           Desc
                                                                                                                Main Document Page 1 of 3

                                                                                        SPERTUS, LANDES & UMHOFER, LLP
                                                                                    1   James W. Spertus (SBN 159825)
                                                                                        Ezra D. Landes (SBN 253052)
                                                                                    2   1990 South Bundy Dr., Suite 705
                                                                                        Los Angeles, California 90025                         FILED & ENTERED
                                                                                    3   Tel.: (310) 826-4700
                                                                                        Fax: (310) 826-4711
                                                                                    4   jim@spertuslaw.com                                           MAY 13 2021
                                                                                        ezra@spertuslaw.com
                                                                                    5
                                                                                                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                        THE LAW OFFICES OF                                      Central District of California
                                                                                    6   RONALD RICHARDS & ASSOCIATES, A.P.C.                    BY fortier    DEPUTY CLERK
                                                                                        Ronald Richards (SBN 176246)
                                                                                    7   Morani Stelmach (SBN 296670)
                                                                                        P.O. Box 11480
                                                                                    8   Beverly Hills, CA 90213
                                                                                        Tel.: (310) 556-1001
                                                                                    9   Fax: (310) 277-3325
                                                                                        ron@ronaldrichards.com
                                                                                   10   morani@ronaldrichards.com
                                                                                   11   Attorneys for Plaintiffs
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                   12                              UNITED STATES BANKRUPTCY COURT
                                        1990 SOUTH BUNDY DR., SUITE 705
                                             LOS ANGELES. CA 90025




                                                                                   13        FOR THE CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

                                                                                   14     In re:                                        CHAPTER 7
                                                                                   15     GIRARDI KEESE,                                Hon. Barry Russell
                                                                                                                   Debtor.
                                                                                   16                                                   CASE NO.: 2:20-bk-21022-BR
                                                                                                                                        ADV. NO.: 2:21-ap-01039-BR
                                                                                   17     LAW OFFICES OF PHILIP R. SHELDON,
                                                                                          APC, a California professional corporation,   ORDER GRANTING PLAINTIFFS’
                                                                                   18     PHILIP R. SHELDON, an individual, LAW         MOTION FOR REMAND
                                                                                          OFFICES OF ROBERT P. FINN, a California
                                                                                   19     sole proprietorship, and ROBERT P. FINN, an   DATE:      May 11, 2021
                                                                                          individual,                                   TIME:      2:00 p.m.
                                                                                   20                            Plaintiffs,            CTRM:      by zoomgov.com
                                                                                                                                        MEETING ID: 161 713 6367
                                                                                   21              v.                                   PASSWORD: 123456
                                                                                   22     THOMAS V. GIRARDI, an individual;
                                                                                          GIRARDI & KEESE, a California law firm;
                                                                                   23     ERIKA GIRARDI a/k/a ERIKA JAYNE, an
                                                                                          individual, EJ GLOBAL, LLC, a California
                                                                                   24     limited liability company, 1126 WILSHIRE
                                                                                          PARTNERSHIP, a California general
                                                                                   25     partnership, GIRARDI FINANCIAL, INC., a
                                                                                          Nevada corporation, DAVID LIRA, an
                                                                                   26     individual, ROBERT FINNERTY, an
                                                                                          individual, and DOES 1-100, inclusive,
                                                                                   27
                                                                                                                   Defendants.
                                                                                   28


                                                                                                         ORDER GRANTING PLAINTIFFS’ MOTON FOR REMAND
                                                                                  Case 2:21-ap-01039-BR         Doc 31 Filed 05/13/21 Entered 05/13/21 15:05:14                 Desc
                                                                                                                 Main Document Page 2 of 3


                                                                                    1            The Court, having considered Plaintiffs Law Offices of Philip R. Sheldon, Philip R.

                                                                                    2    Sheldon, Law Offices of Robert P. Finn, and Robert P. Finn’s (collectively, “Plaintiffs”)

                                                                                    3    motion for an order remanding to state court the action entitled Law Offices of Philip R.

                                                                                    4    Sheldon, et al. v. Girardi, et al., Los Angeles Superior Court Case No. 20STCV47160 (the

                                                                                    5    “Removed Action”), any opposition regarding the same, for the reasons stated on the record

                                                                                    6    and for good cause appearing, hereby orders that Plaintiffs’ Motion is GRANTED.

                                                                                    7            Counsel for Plaintiff also reaffirmed that Plaintiffs would not be proceeding on any

                                                                                    8    fraudulent transfer claims, including but not limited to the 6th Cause of Action in the First

                                                                                    9    Amended Complaint, and that fraudulent transfer claims belong to the bankruptcy estate of

                                                                                   10    Girardi Keese.

                                                                                   11            The Removed Action is hereby REMANDED to the Superior Court of the State of
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                   12    California, County of Los Angeles forthwith.
                                        1990 SOUTH BUNDY DR., SUITE 705
                                             LOS ANGELES. CA 90025




                                                                                   13          IT IS SO ORDERED.

                                                                                   14    ###

                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24   Date: May 13, 2021

                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                         1
                                                                                                             ORDER GRANTING PLAINTIFFS’ MOTON FOR REMAND
                                                                                  Case 2:21-ap-01039-BR       Doc 31 Filed 05/13/21 Entered 05/13/21 15:05:14           Desc
                                                                                                               Main Document Page 3 of 3


                                                                                    1   All parties hereby agree to the foregoing order.

                                                                                    2   Dated: May 12, 2021                                SMILEY WANG-EKVALL

                                                                                    3
                                                                                    4                                                      /s Tim Evanston

                                                                                    5                                                      ___________________________
                                                                                                                                           Tim Evanston
                                                                                    6                                                      Attorney for the Trustee
                                                                                    7
                                                                                    8   Dated: May 12, 2021                                SPERTUS, LANDES & UMHOFER LLP
                                                                                    9
                                                                                   10                                                      /s Ezra Landes
                                                                                   11                                                      ___________________________
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                   12                                                      Ezra Landes
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                                                                           Attorney for Plaintiffs
                                             LOS ANGELES. CA 90025




                                                                                   13
                                                                                   14   Dated: May 12, 2021                                ROBIE & MATTHAI
                                                                                   15
                                                                                   16                                                      /s Kyle Kveton
                                                                                   17                                                      ___________________________
                                                                                   18                                                      Kyle Kveton
                                                                                                                                           Attorney for Defendant David Lira
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                       2
                                                                                                         ORDER GRANTING PLAINTIFFS’ MOTON FOR REMAND
